MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                      Jan 23 2020, 10:25 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Madison, Indiana                                         Attorney General of Indiana
                                                         Thomas J. Flynn
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Lacey M. Derringer,                                      January 23, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1580
        v.                                               Appeal from the Ripley Superior
                                                         Court
State of Indiana,                                        The Honorable Jeffrey Sharp,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         69D01-1808-F2-5



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1580 | January 23, 2020                    Page 1 of 7
                                               Case Summary

[1]   Lacey Derringer appeals her sentence of fifteen years, received pursuant to her

      guilty plea, for dealing in ten or more grams of methamphetamine, a Level 2

      felony. We affirm.


                                                      Issue

[2]   Derringer raises one issue, which we restate as whether her sentence is

      inappropriate in light of the nature of her offense and her character.


                                                      Facts

[3]   On July 25, 2018, Officer Trevor Comer, with the Batesville Police

      Department, initiated a traffic stop of a vehicle driven by Derringer. As Officer

      Comer was writing Derringer a “warning ticket,” Officer Danny Hamilton

      arrived with a K-9 officer who detected the presence of narcotics inside the

      vehicle. Appellant’s App. Vol. II p. 13. Upon searching the vehicle, Officer

      Comer identified a clear plastic baggie containing 12.9 grams of

      methamphetamine, digital scales, and a ledger with names and dollar amounts.

      Derringer admitted to Officer Comer that she transported methamphetamine

      between Ohio and Indiana on three separate occasions to make money. On

      August 21, 2018, Derringer was charged with Count I, dealing in ten or more

      grams of methamphetamine, a Level 2 felony; Count II, maintaining a common

      nuisance, a Level 6 felony; and Count III, possession of paraphernalia, a Class

      C misdemeanor.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1580 | January 23, 2020   Page 2 of 7
[4]   On April 17, 2019, Derringer and the State entered into a conditional plea

      agreement, in which the parties agreed: (1) Derringer would plead guilty to

      Count I; (2) the State would dismiss Counts II and III; and (3) Derringer would

      be sentenced at the discretion of the trial court with a maximum possible

      sentence of nineteen years. The trial court accepted the plea agreement.


[5]   The trial court held a sentencing hearing on May 28, 2019. Derringer testified

      regarding her drug addiction, which began when Derringer was eighteen or

      nineteen years old. Derringer asked the trial court to send her to a treatment

      facility instead of sentencing her to a fully executed sentence at the Indiana

      Department of Correction (“DOC”). Derringer acknowledged on cross-

      examination that her criminal history has escalated and that she was a courier

      for drugs to “feed [her] addiction.” Tr. Vol. II p. 52. After hearing the evidence

      and arguments of the parties, the trial court took the matter under advisement

      and set sentencing pronouncement for two weeks later.


[6]   On June 11, 2019, the trial court held a pronouncement of sentencing hearing

      and entered a written sentencing order finding as aggravating factors:

      Derringer’s criminal history; the nature and circumstances of the offense; and

      Derringer was a high risk to re-offend. The trial court found as mitigating

      factors: Derringer’s guilty plea; Derringer’s remorse; and Derringer’s

      incarceration would be a hardship on her family. Specifically, twenty-six-year-

      old Derringer has a four-year-old daughter and Derringer’s parents have




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1580 | January 23, 2020   Page 3 of 7
      guardianship over her daughter. 1 The trial court found the aggravating

      circumstances outweighed the mitigating circumstances and sentenced

      Derringer to fifteen years at the DOC. The trial court also ordered that, after

      completion of half of Derringer’s sentence and successful completion of the

      appropriate substance abuse treatment program determined by the DOC, the

      trial court would consider modification of Derringer’s sentence. Derringer now

      appeals her sentence.


                                                    Analysis

[7]   Derringer asks that we review and revise her sentence pursuant to Indiana

      Appellate Rule 7(B), which provides that we may revise a sentence authorized

      by statute if, after due consideration of the trial court’s decision, we find that the

      sentence “is inappropriate in light of the nature of the offense and the character

      of the offender.” The defendant bears the burden to persuade this court that his

      or her sentence is inappropriate. Wilson v. State, 966 N.E.2d 1259, 1266 (Ind.

      Ct. App. 2012) (citing Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006)),

      trans. denied.


[8]   In Indiana, trial courts can tailor an appropriate sentence to the circumstances

      presented; the trial court’s judgment receives “considerable deference.” Sanders

      v. State, 71 N.E.3d 839, 844 (Ind. Ct. App. 2017) (quoting Cardwell v. State, 895




      1
       When Derringer was arrested and officers asked about Derringer’s daughter, Derringer responded that her
      parents “know the drill.” Appellant’s App. Vol. II p. 52.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1580 | January 23, 2020               Page 4 of 7
N.E.2d 1219, 1222 (Ind. Ct. App. 2008)), trans. denied. In conducting our

       review, we do not look to see whether the defendant’s sentence is appropriate or

       “if another sentence might be more appropriate; rather, the question is whether

       the sentence imposed is inappropriate.” Sanders, 71 N.E.3d at 844 (citing King

       v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008)).


[9]    We look to the statutory range established for the classification of the offense.

       Derringer pleaded guilty to dealing in ten or more grams of methamphetamine,

       a Level 2 felony. The sentence for a Level 2 felony ranges from ten to thirty

       years, with an advisory sentence of seventeen and one-half years. Here, the

       trial court imposed a sentence of fifteen years, or two and one-half years below

       the advisory sentence. The trial court also ordered that, upon completion of

       half of her incarceration in the DOC and the DOC’s substance abuse treatment

       program, the trial court would consider modification of Derringer’s sentence.


[10]   Pursuant to Indiana Appellate Rule 7(B), we first review the nature of

       Derringer’s offense. Derringer was a courier for methamphetamine, driving the

       drugs between Ohio to Indiana to “feed [her] addiction.” Tr. Vol. II p. 52.

       Derringer made the same trip to and from Ohio three times and had a ledger

       with names and dollar amounts in her car.


[11]   Next, we consider Derringer’s character. Derringer has a lengthy criminal

       history, including convictions for: possession of marijuana, a Class A

       misdemeanor, in 2012; possession of cocaine, a Level 6 felony, in 2015;

       possession of a narcotic drug, a Level 6 felony, in 2015; unlawful possession of


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1580 | January 23, 2020   Page 5 of 7
       a syringe, a Level 6 felony, in 2015; operating a vehicle while intoxicated, a

       Class A misdemeanor, in 2015; and neglect of a dependent, a Level 5 felony, in

       2018. Derringer has also twice been found in violation of her probation. As the

       sentencing order indicates, Derringer’s convictions have “escalated from

       misdemeanor possession of marijuana in 2012 to the current dealing in

       methamphetamine conviction.” Appellant’s App. Vol. II p. 52.


[12]   Derringer argues, even though her sentence is below the advisory sentence,

       there are several factors that warrant revision of her sentence, including: (1)

       Derringer was cooperative with law enforcement; (2) Derringer provided law

       enforcement with names and locations of others involved in drug activity; (3)

       Derringer did not intend to cause harm and was instead merely serving as a

       courier to satisfy her own addiction; (4) Derringer had supportive family who

       were willing to provide her with a place to live; (5) Derringer suffered from a

       substance abuse addiction; (6) despite this addiction, Derringer was making

       progress toward and desired recovery; and (7) Derringer was remorseful,

       embarrassed, and recognized her need to turn her life around.


[13]   Although we commend Derringer for her cooperation with law enforcement

       and for her desire to turn her life around, we cannot say this warrants

       imposition of a revised sentence based upon the record before us. Derringer has

       not convinced us that her fifteen-year sentence is inappropriate in light of the

       nature of the offense and her character.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1580 | January 23, 2020   Page 6 of 7
                                                  Conclusion

[14]   Derringer’s sentence is not inappropriate in light of the nature of the offense

       and her character. We affirm.


[15]   Affirmed.


       Najam, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1580 | January 23, 2020   Page 7 of 7